DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This in response to amendment received on 04/08/21. Claims 1 and 7 have been amended. Claims 1-5 and 7-10 are examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Colorado (US 6,732,834).
 	In regard to claim 1, Colorado teaches a belt for a user comprising (figures 5A, 5B): a belt body (12) having a first end and a second end a belt buckle secured to the first end of said belt body (see first and second ends, belt buckle 22, 26 secured to first second), and said second end of said belt body passing through said belt buckle and secured thereto to form a belt (second end looped through belt buckle 22,2 6: figure 2A); a lanyard buckle (D-ring 70) attached to the first end of the belt body (see figures 2A and 2B); a lanyard (68, 66, 72, 74, 76, 80, 82) having first and second ends (see figure 2A and 2B), said first end of said lanyard passing through the lanyard buckle (end at 82 is capable of passing though buckle: 70 as desired) and extendable from a lanyard channel formed 

 	In regard to claim 3, Colorado teach the attachment device (90) is a carabineer (figure 4, column 4, lines 35-42).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colorado (US 2010/0193288) in view of Jordan (US 5,970,517).

In regard to claim 1, Colorado teaches a belt for a user (paragraph 0002) comprising: a belt body (430) having a first end and a belt buckle secured to the first end of said belt body (see figures 4A, 4B and 5); a lanyard buckle attached to the first end of the belt body (see buckle on belt (430) looping lanyard (460) through in figures 4A and 4B); a lanyard (460) having first and second ends (see figure 4A0), said first end of said lanyard passing through the lanyard 
 	However, Colorado fails to specifically teach the second end of the belt passing through to the buckle of the first end of the belt body.
 	Jordan teaches a belt body with a first end, a second end and a belt buckle (see figure 3). The belt buckle 26 is attached to a first end 24 and the second end of the belt is looped through the belt buckle 26 and capable of being tightening to fit the user’s waist properly (column 5, lines 52-59). 
 	It would have been obvious to one having ordinary skill in the art to have provided the belt of Colorado with the second end of a belt attaching to a belt buckle as taught by Jordan, since the belt of Colorado provided with a means on each of the first and second ends to secure the belt around a user’s waist would provide a belt that can remain in place without being held by the user. Colorado, Jordan, and Applicant’s invention are all in the same field of endeavor teaching belt articles worn around a wearer. 

	In regard to claim 2, Colorado teach an attachment pouch (230) for storing the attachment device when not in use (figures 4B).  

 	In regard to claims 3 and 8, Colorado fails to teach the attachment device being a carabineer.

 	It would have been obvious to one having ordinary skill in the art to have provided the attachment device of the hook of Colorado being a carabineer as taught by Jordan, since the attachment device of Colorado being a carabineer would provide a means to more securely attach the user to items so they can rappel to safety. Both Colorado and Jordan are in the same field of endeavor teaching rappel devices that attach to items to so the user can safely exit a situation from a height.

 	In regard to claim 7, Colorado teaches a belt for securing a user to an object comprising: a belt body (430) having a first end (see figures 4A, 4B); a lanyard buckle attached to the first end of the belt body (buckle on belt body with lanyard 460 passing there through: figures 4A); a belt buckle secured to the first end of said belt body (see buckle at end of belt 430) and adapted to be secured around the user’s waist (see figure 5); a lanyard (lanyard: 460) having first and second ends, said first end of said lanyard passing through the lanyard buckle and extendable from a lanyard channel (channel: 440)(see figures 4A); a stop disposed on the lanyard between said first and second ends to permit a length of the lanyard to be removed from the belt (stitching of strap to belt: figures 4A , 4B: paragraph 0037); an attachment device (ring: 450, rope: 50 and hook: 340) disposed on said first end of the lanyard (see figure 4A) for securing said user to an object (paragraph: 0034); and an attachment pouch (pouch: 230) for storing the attachment device when not in use (figures 4A, 4B). 
 	However, Colorado fails to specifically teach the second end of the belt passing through to the buckle of the first end of the belt body.
 	Jordan teaches a belt body with a first end, a second end and a belt buckle (see figure 3). The belt buckle 26 is attached to a first end 24 and the second end of the belt is looped 
 	It would have been obvious to one having ordinary skill in the art to have provided the belt of Colorado with the buckle and second end attachment as taught by Jordan, since the belt of Colorado provided with a second end of the belt capable of connecting with the first end of the belt would provide a belt that can be fastened around a user. Both Colorado and Jordan are in the same filed of endeavor teaching belts worn around the waist. Further, it would have been obvious that a belt would have some connector means on each belt end to connect the belt ends creating a loop that can be worn around the user’s waist without having to be held in place by the user hand. 

Claims 4-5 and 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colorado (US 2010/0193288) and Jordan (US 5,970,517) and in further view of Kalomeris (US 4,525,879).
 	Colorado and Jordan teach a belt as described above in claims 1 and 7. However, Colorado and Jordan fail to teach a hidden pocket formed in the belt body disposed on an inside surface of the belt. 
 	In regard to claims 4-5 and 9-10, Kalomeris teaches a belt with a hidden pocket formed in the belt body disposed on an inside surface (see figures 1-3; column 2, lines 4-17).
 	It would have been obvious to one having ordinary skill in the art to have provided the belt of Colorado with the hidden pocket of Kalomeris, since the belt of Colorado provided with a hidden pocket would provide a place to store items that are not visible to onlookers. Colorado, Jordan, Kalomeris, and Applicant’s invention are all in the same field of endeavor teaching belt articles worn around a wearer. Adding a well-known hidden interior pocket on a belt as taught by Kalmoeris on any other belt article would be a predictable variation to one having ordinary skill in the art. 

Claims 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colorado (US 6,732,834) in view of Kalomeris (US 4,525,879).
 	Colorado teaches a belt as described above in claim 1. However, Colorado fails to teach a hidden pocket formed in the belt body disposed on an inside surface of the belt. 
 	In regard to claims 4-5, Kalomeris teaches a belt with a hidden pocket formed in the belt body disposed on an inside surface (see figures 1-3; column 2, lines 4-17).
 	It would have been obvious to one having ordinary skill in the art to have provided the belt of Colorado with the hidden pocket of Kalomeris, since the belt of Colorado provided with a hidden pocket would provide a place to store items that are not visible to onlookers. Colorado, Kalomeris, and Applicant’s invention are all in the same field of endeavor teaching belt articles worn around a wearer. Adding a well-known hidden interior pocket on a belt as taught by Kalmoeris on any other belt article would be a predictable variation to one having ordinary skill in the art. 

Response to Arguments
Applicant's arguments filed 04/08/21 have been fully considered but they are not persuasive. 
Applicant argues that Colorado (US 6,732,834) does not depict a stop at all, but a clip (78) which allows for movement along the lanyard. 
 Clipping snap connector (78) does function as a stop when connected by the clipping structure to the lanyard buckle (70) a portion of the length of the lanyard would be extendable from the belt. The adjustable connector (84) that attaches the clipping snap connector (78) to the lanyard allows for movement and securement of the clipping snap connector (78) along the length of the lanyard as desired (column 4, lines 10-12). The adjustable connector does not allow for free movement of the lanyard there through. Even if the adjustable connector (84) 

Applicant argues that Colorado (US 6,732,834) does not teach a lanyard.
It is noted that applicant has not provided a special definition for the term lanyard in the specification, therefore, the term lanyard is given its plain and ordinary meaning, which is a strap to hold/secure something. The long strap 76 of Colorado is attached to the belt at one end (see attachment of strap to belt via portion 54) and has an attaching ring (figure 4, identifier 90) at the second end. Therefore, the strap 76 of Colorado is a strap to hold or secure something and reads on the plain ordinary meaning of the term lanyard.

Applicant argues that Colorado (US 2010/0193288) fails to teach a first end of a lanyard terminating in an attachment that is secured to an object. 
The strap 460 of Colorado is attached to the belt at one end (see stitching lines) and has an attachment at the second end (attachment includes ring: 450, rope: 50 and hook: 340). The attachment provides a hook that secures to fixed objects in a building or other structures, so that a user can rappel out of a building to safety (paragraphs 0004 and 0034) Therefore, the sewn strap 460 includes an attachment for securing a user to an object as required by claims 1 and 7. 

Applicant argues that Colorado (US 2010/0193288) fails to teach a lanyard, the strap 460 used by the examiner to denote the lanyard, is a strap and not lanyard. The sewn strap 460 does not perform the equivalent function of the lanyard as required by claims 1 and 7, which is to extend from the belt and to provide an attachment for securing to a user.
. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732